USCA1 Opinion

	




       [NOT FOR PUBLICATIONNOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 99-1514                      JACQUELINE P. CUSHMAN,                      Plaintiff, Appellant,                                v.                 KENNETH S. APFEL, COMMISSIONER,                 SOCIAL SECURITY ADMINISTRATION,                       Defendant, Appellee.           APPEAL FROM THE UNITED STATES DISTRICT COURT                 FOR THE DISTRICT OF RHODE ISLAND        [Hon. Robert W. Lovegreen, U.S. Magistrate Judge]                              Before                     Torruella, Chief Judge,                Stahl and Lipez, Circuit Judges.                                                                                                                                          Kelly McKenna Cournoyer and Green and Greenberg on brief forappellant.     Margaret E. Curran, United States Attorney, Robin E. Feder,Assistant United States Attorney, and Richard Fox, AssistantRegional Counsel, on brief for appellee.February 18, 2000                                            Per Curiam. Claimant Jacqueline P. Cushman appeals  from the judgment of the district court upholding a  determination of the Commissioner of Social Security that she  is not entitled to disability insurance benefits or  supplemental security income benefits.  Before an  Administrative Law Judge ("ALJ"), Cushman alleged disability  due to Hepatitis C and "depressive or emotional conditions."   The ALJ denied disability at step four of the sequential  analysis, concluding that she is capable of returning to her  past work as a telemarketer or cashier.            The issues raised on appeal were not raised in the  district court and, thus, are not preserved for our review.   See Gonzalez-Ayala v. Secretary of Health & Human Servs., 807   F.2d 255, 256 (1st Cir. 1986).  In all events, we would not find  them meritorious.  We briefly explain why.            First, there was ample evidence based upon which the  ALJ could reject claimant's allegation of disabling fatigue.   The medical expert testified that Hepatitis C sometimes has no  symptoms or else "low grade symptomatology."  Claimant  completed an "Activities of Daily Living" form indicating that  she leads a fairly active lifestyle.  Although there are  various references in the medical records to claimant reporting  fatigue, there are also indications that the fatigue is  "tolerable" and that claimant "operates with above average  energy level each day[]."            Second, as for claimant's complaint that the ALJ  failed to elicit vocational expert testimony concerning the  impact of her non-exertional limitations on her ability to  perform past work, the short answer is that at step four of the  sequential analysis the claimant is the primary source for  vocational documentation.  Santiago v. Secretary of Health &  Human Servs., 944 F.2d 1, 5 (1st Cir. 1991) (per curiam).  The  claimant must describe those impairments which she says she has  "so as to 'raise the point to the [Commissioner]'" how the  impairments preclude the performance of her prior jobs.  Id.   (internal citations omitted).            In the instant case, claimant's explanation as to why  she couldn't return to her former work was that she was "always  tired."  However, for the reasons already stated, the ALJ was  justified in rejecting this statement.  As for claimant's  mental limitations, the ALJ concluded that claimant retains the  residual functional capacity to perform work-related activities  except for work involving high pressure or highly complex  tasks.  This conclusion was supported by substantial evidence.   Nothing raised by claimant indicates that her previous work was  high pressure or complex.            Affirmed.